United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 22, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60548
                          Summary Calendar



     NEHA PRADEEPKUMAR TAILOR,

                                          Petitioner,

          versus

     ALBERTO R. GONZALES,
     U.S. ATTORNEY GENERAL,

                                          Respondent.




                Petition for Review of an Order of
                 the Board of Immigration Appeals
                        BIA No. A95 274 350



Before GARWOOD, DEMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Neha Pradeepkumar Tailor has petitioned for review of the

decision of the Board of Immigration Appeals (BIA) dismissing her

appeal from the denial of her application for withholding of

removal under the Immigration and nationality Act (INA).

     Tailor applied for withholding of removal because of a fear of

persecution based on her “membership in a particular social group.”


     1
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Tailor contends that the evidence establishes that it is more

likely than not that she would be persecuted if removed to India.

Specifically, she contends that she would be denied employment and

educational opportunities because she is a “westernized woman” and

fears that she “might” be forced to marry instead of allowed to

pursue an education if she is removed to India.2

     The    Immigration      Judge    (IJ)       found      that     although   Tailor

presented    a    credible   application             for   relief,    she   failed   to

establish her burden of showing that it is more likely than not

that she would be persecuted based upon her membership in a

particular group.         In finding that Tailor was not entitled to

withholding of removal, the IJ concluded that he was “unaware of

any law relating to gender based discrimination in education and

employment       that   qualifies    one       for    asylum   or     withholding    of

removal.”        Tailor failed to address or challenge this finding

before the BIA, or in her brief in support of her petition for

review.

     Because Tailor has failed to address this finding, which is

critical to a determination of her entitlement to relief under

section 1231, she has waived any challenge to that finding.                          See



     2
      The only evidence that such a marriage might occur is
Tailor’s testimony that all her female relatives living in India
had had arranged marriages; there is no evidence any of them (or
anyone else) intended or were planning to arrange a marriage for
Tailor. And, Tailor testified she did not think she would have
anything to fear if she refused to marry.

                                           2
Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).3

     Accordingly, Tailor’s petition is

                             DENIED.




     3
      We also note that the IJ (and BIA) found that the
“discrimination” Tailor (who had never been subject to any past
persecution) would likely face in India would not “amount to
persecution” so as to entitle her to withholding of removal under
the INA.   The record does not compel a contrary conclusion or
finding. See, e.g., Eduard v. Ashcroft, 379 F.3d 182, 187 n.4, 188
(5th Cir. 2004).

                                3